Citation Nr: 0425278	
Decision Date: 09/14/04    Archive Date: 09/16/04	

DOCKET NO.  99-08 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to March 3, 1994, for 
the assignment of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1964 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

A January 2001 Board decision denied permanency of the 
veteran's total disability.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2002 order the Court granted a 
joint motion, vacating and remanding the Board's denial of a 
finding of permanency; copies of the joint remand and Court's 
order have been included in the claims file.

In November 2002, the Board remanded the appeal.  A July 2003 
RO decision granted a finding of permanency of the veteran's 
total disability.


FINDINGS OF FACT

1.  A January 1992 RO decision granted service connection for 
PTSD and assigned a temporary total rating from October 29, 
1991, and a 10 percent evaluation from December 1, 1991; the 
veteran did not appeal the decision.

2.  The veteran first reopened his claim for an increased 
rating for PTSD on March 3, 1994; it is not factually 
ascertainable that the veteran's service-connected PTSD 
increased in severity during the year prior to March 3, 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to March 3, 1994, 
for a 100 percent evaluation for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (effective prior to November 7, 1996) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.

A December 1998 RO decision granted a 100 percent evaluation 
for PTSD, effective April 5, 1994.  Only after that rating 
decision was promulgated did the AOJ, in January 2003, July 
2003, and April 2004, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate he claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by the VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant were not given prior 
o the first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notices has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  A statement of the case, furnished in April 1999, 
and a supplemental statement of the case, furnished in April 
2004, advised the veteran of the law and regulations 
pertaining to his claim.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial of his claim.  Therefore, 
notwithstanding, Pelegrini II, to decide the appeal would not 
be prejudicial error to the appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the notice 
requirements of the VCAA have been fully satisfied, and, as 
discussed above, the timing of the notice has not been 
prejudicial error to the appellant in this case.  All 
relevant VA treatment records have been obtained and there is 
no indication that any further development or notification 
could be undertaken that has not already been accomplished.

A January 1992 RO decision granted service connection for 
PTSD, assigning a temporary total rating from October 29, 
1991, and a 10 percent rating from December 1, 1991.  The 
veteran was notified of that action, and his appellate 
rights, but he did not appeal and it became final.

On March 3, 1994, the veteran's then representative submitted 
a statement indicating the belief that the veteran's service-
connected PTSD warranted an increased evaluation.  A December 
1998 RO decision granted a 100 percent evaluation for PTSD, 
effective April 5, 1994.  An April 1999 RO decision granted a 
100 percent evaluation for PTSD, effective March 3, 1994.

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2003) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or a Uniformed Services 
Hospital will be accepted as the date of receipt of a claim.  
Further, 38 C.F.R. § 3.157(b)(2) provides that the date of 
receipt of evidence from a private physician or layman will 
be accepted as a claim.  Also, any communication or action, 
indicating an attempt to apply for one or more benefits under 
the laws administered by VA from a claimant, his duly-
authorized representative, a Member of Congress, or some 
person acting as a next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The first written communication received from the veteran, 
following the January 1992 RO decision, was a written 
statement, received in April 1993, relating to a possible 
missing check.  The next written communication was received 
from the veteran's representative on March 3, 1994.  This is 
the communication that indicates that it was believed that 
the veteran's PTSD warranted an increased evaluation.

The record does not contain any indication that the veteran 
underwent VA outpatient or hospital examination or VA 
hospitalization between January 1992 and March 1994.  In the 
absence of any evidence that the veteran underwent VA 
hospitalization or outpatient or hospital examination between 
January 1992, and March 3, 1994, and in the absence of any 
written statements received from the veteran between 
notification of the January 1992 RO decision and the 
statement received on March 3, 1994, the Board concludes that 
a preponderance of the evidence is against a finding that the 
veteran filed any claim subsequent to the January 1992 RO 
decision and prior to March 3, 1994.

Accordingly, the first claim filed by the veteran, following 
the January 1992 RO decision, is the statement of his 
representative received on March 3, 1994.

Except as provided in Paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his PTSD was received 
on March 3, 1994, the general rule, as provided at 38 C.F.R. 
§ 3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the veteran's claim, 
March 3, 1994, or the date entitlement is shown, whichever is 
later.  The veteran has been awarded a 100 percent evaluation 
from March 3, 1994.  Therefore, the focus of the Board's 
review at this time is whether it is factually ascertainable 
that the veteran experienced an increase in his service-
connected PTSD during the year prior to March 3, 1994.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (holding 
that "38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase.")  Therefore, in order to be assigned an 
effective date prior to March 3, 1994, for a 100 percent 
evaluation for PTSD, it must be factually ascertainable that 
the veteran's service-connected PTSD underwent an increase 
during the year prior to March 3, 1994.  In determining 
whether or not an increased was factually ascertainable 
during the year prior to March 3, 1994, the Board will review 
the entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).

The veteran's PTSD has been evaluated under the provisions of 
Diagnostic Code 9411.  Diagnostic Code 9411, prior to 
November 7, 1996, provided that a 100 percent evaluation 
would be assigned where the veteran was totally isolated in 
the community, or exhibited totally incapacitating 
psychoneurotic behavior including a profound retreat from 
mature behavior, or was demonstrably unable to obtain or 
retain employment.  He need only meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1995).

In the veteran's substantive appeal, received in May 1999, at 
page 5, it is asserted that the veteran is entitled to a 100 
percent evaluation for his service-connected PTSD from March 
3, 1993, one year prior to the current effective date.  
However, as set forth above, it must be shown that there was 
an increase in his disability during the year prior to March 
3, 1994, in order for an earlier effective date to be 
granted.

A VA treatment record, dated January 6, 1993, reflects that 
the veteran's assessment was PTSD, chronic, severe.

A November 1993 VA treatment record reflects that the 
veteran's PTSD was under fair control on medication, with no 
serious depression and no recent flashbacks.  A December 1993 
record indicates that he was doing fairly well on current 
medications.  He was sleeping better and handling anxiety and 
stress better.  A February 1994 VA treatment record reflects 
that the veteran had just been released from the county jail, 
after a 20-month stay.  The diagnosis included chronic PTSD.

A VA hospital discharge summary, relating to a period of 
hospitalization in July and August 1994, reflects diagnoses 
including chronic PTSD.  It indicates that the veteran's 
highest Global Assessment of Functioning during the prior 
year had been 60.

A June 2003 opinion by a VA psychiatrist reflects that the 
veteran's PTSD was total and permanent in nature and had been 
so since the early 1990's.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV), indicates that a Global Assessment of 
Functioning score of 51 to 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, such as conflicts with peers or co-workers.

There is no competent medical evidence indicating that the 
veteran experienced an increase in the severity of his PTSD 
during the year prior to March 3, 1994.  Rather, the 
competent medical evidence indicates that his PTSD remained 
essentially stable during the year prior to March 3, 1994.  
In the absence of any competent medical evidence indicating 
that the veteran experienced an increase in his PTSD symptoms 
during the year prior to March 3, 1994, and all of the 
competent medical evidence indicating that his symptoms were 
essentially the same during that year, a preponderance of the 
evidence is against a finding that there is a factually 
ascertainable increased in the veteran's PTSD in the year 
prior to March 3, 1994.  Since there was no factually 
ascertainable increase during the year prior to March 3, 
1994, the earliest date that might be assigned for an 
increased evaluation is the date of claim, March 3, 1994.  
Accordingly, a preponderance of the evidence is against an 
effective date prior to March 3, 1994, for a 100 percent 
evaluation for the veteran's service-connected PTSD.




ORDER

An effective date prior to March 3, 1994, for a 100 percent 
evaluation for PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



